[Cite as Stern v. Rob Oldham Properties, L.L.C., 2022-Ohio-1232.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

JERRY M. STERN VICTIM OF NAZI                         :
PERSECUTION RESTITUTION
SUCCESSOR TRUST                                       :

                Plaintiff-Appellee,                   :             No. 110357

                v.                                    :

ROB OLDHAM PROPERTIES, L.L.C.,                        :
ET AL.,
                                                      :
                Defendants-Appellants.


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART; REVERSED IN PART,
                          AND REMANDED
                RELEASED AND JOURNALIZED: April 14, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-917105


                                           Appearances:

                Harold Pollock Co., L.P.A., and Harold Pollock, for
                appellee.

                L. Bryan Carr, for appellants.


KATHLEEN ANN KEOUGH, P.J.:

                  Defendants-appellants, Rob Oldham (“Oldham”) and Rob Oldham

Properties, L.L.C. (“Oldham Properties”) (collectively “appellants”) appeal from the
trial court’s decision entering judgment and awarding attorney fees in favor of

plaintiff-appellee, Jerry M. Stern Victim of Nazi Persecution Successor Trust (“the

Trust”). Specifically, appellants challenge the trial court’s decisions (1) granting the

Trust’s motion for sanctions, which effectively prohibited appellants from

presenting evidence on their counterclaim and resulted in a judgment in favor of

appellee on those claims, and (2) awarding the Trust attorney fees in the amount of

$139,417.74, and not applying the appropriate amount of set-off for collected rents.

For the reasons that follow, we affirm in part, reverse in part, and remand for further

proceedings.

I.   Factual History and Procedural Background

               Both parties agree that this case should have been a simple collection

action on a promissory note. The nature of the proceedings, however, has been far

from simple.

               In March 2018, Oldham Properties entered into a short-term loan

agreement with the Trust. The Trust loaned Oldham Properties $750,000 for the

purpose of funding the purchase of rental properties. The loan was secured by a

mortgage on ten single-family homes owned by Oldham Properties. Oldham, on

behalf of Oldham Properties, executed the mortgage note and mortgage deed and,

pursuant to Section 8 of the note, was personally liable. The loan terms required

monthly interest-only payments of $7,500 for a one-year period, with the principal

amount due in full on March 9, 2019.
              It is undisputed that appellants made the monthly payments but

failed to pay the balance due on March 9, 2019. Oldham claimed that Howard Ross,

on behalf of the Trust, orally agreed to modify the terms of the note and accepted an

interest-only payment beyond the maturity date of the loan. The Trust denied this

assertion, contending that the mortgage deed prohibited any oral modifications of

the mortgage. Following appellants’ alleged breach, the Trust invoked Section 13 of

the mortgage, which authorized the Trust to collect rents from the tenants of the

mortgage-secured properties.      The Trust contracted with Gentile Property

Management, Ltd. (“Gentile”) to manage the properties secured by the mortgage

and collect the rents on those properties. Notices were sent to the existing tenants

advising them to pay their rent to Gentile and that Gentile would manage the

properties going forward.

              In June 2019, the Trust filed a complaint against appellants seeking

judgment on the note, attorney fees, late fees, costs, and interest pursuant to the

terms of the note. Service was perfected against Oldham Properties in August 2019,

and Oldham Properties filed an answer to the complaint on October 30, 2019. On

November 8, 2019, the Trust moved for summary judgment against Oldham

Properties. On December 13, 2019, the trial court partially granted the Trust’s

unopposed motion for summary judgment in part, but held the determination of

damages in abeyance.

              Service was perfected against Oldham by a process server on

September 23, 2019, and again by regular U.S. Mail, sent October 7, 2019. On
December 5, 2019, Oldham filed his answer; Oldham Properties filed an amended

answer; and both appellants filed a combined counterclaim, seeking a restraining

order and other equitable relief.1 Appellants also asserted claims for fraud, breach

of contract, tortious interference with business and contractual relationships, unjust

enrichment, assault, defamation, and violation of the Fair Debt Collections Practices

Act. Appellants maintained that the Trust acted beyond its authority in its collection

of rents by initiating eviction proceedings, harassing tenants, and damaging

appellants’ rental properties.

              The Trust answered the counterclaim and subsequently sought leave

to amend its complaint to include additional causes of action for promissory

estoppel, to pierce the corporate veil, fraud and misrepresentation, to set aside a

fraudulent conveyance, constructive trust, equitable lien, and injunctive relief.2 The

amended complaint also added as parties: (1) RO Properties Family Trust; (2)

Robinson Oldham, as Trustee of the RO Properties Family Trust; and (3) Theresa

Oldham, as Trustee of the RO Properties Family Trust. The basis for the amended

complaint was that the Trust had discovered that Oldham did not own the real

property he listed in his personal financing statement, which he had provided to the


      1Appellants did not raise any argument with the trial court that the amended
answer filed by Oldham Properties precluded the trial court from granting summary
judgment in favor of the Trust.

      2 Although the Trust had previously obtained partial summary judgment against
Oldham Properties, it attempted to revive the action against Oldham Properties in its
amended complaint. In January 2021, the trial court recognized this attempt and
dismissed the amended complaint against Oldham Properties but noted that the issue of
damages remained pending.
Trust when he executed the note and mortgage. The financing statement reflected

that the real property had a value of over $2 million and Oldham had a personal net

worth of approximately $5 million. According to the Trust, this information induced

the Trust to extend the loan. According to the amended complaint, Oldham had

transferred his real property to the RO Properties Family Trust, in which both

Oldham and Theresa Oldham are trustees.

              The next year of litigation involved extensive and exhausting motion

practice. Seemingly, every motion was met with opposition, and multiple motions

to compel or requests for sanctions were filed by both parties. In September 2020,

appellants voluntarily dismissed Count 6 of their counterclaim. In October 2020,

the Trust voluntarily dismissed Theresa Oldham from the action, and over objection,

the trial court subsequently granted her motion for a dismissal with prejudice.

II. December 21, 2020 Order

              The trial court scheduled a bench trial for February 1, 2021. In

preparation for trial, the court issued an order on December 21, 2020 (“trial order”)

setting forth the deadline for the submission of trial briefs, proposed stipulations

and objections, exhibits, and motions in limine. The court noted that the deadline

was January 18, 2021. The court further clarified its requirements on presentation

of exhibits and expert witnesses.     Regarding expert witnesses, the trial order

required that “each party shall include as one of their exhibits the curriculum vitae

of any expert(s) that may be called to present evidence or testimony at trial for the

use of the court.” The court order expressly provided that “witnesses or exhibits not
listed in the trial brief shall not testify or be introduced at trial absent a showing of

good cause.” The court then identified the parameters of a “complete trial brief,”

which included, “the estimated length of trial; a statement of the facts; a discussion

of the controlling law; a list of proposed witnesses along with a brief description of

the subject matter of the testimony of each witness; an index of all proposed exhibits

containing a brief description of each exhibit; and a discussion of any evidentiary

issues likely to arise at trial. In addition, counsel shall submit proposed findings of

fact and conclusions of law.”        The court provided additional instructions on

depositions and transcripts. The court warned the parties in its order that “[f]ailure

to comply with any portion of this court’s orders may result in sanctions, including

dismissal or judgment.”

               The Trust had previously filed a trial brief on September 29, 2020,

when trial was originally scheduled for October.           The brief was not filed in

compliance with any specific order, but in accordance with the general rules of

procedure for civil cases, as found on the trial judge’s respective web page on the

Court of Common Pleas of Cuyahoga County, General Division website. The Trust

did not file a new trial brief in response to the specific trial order.

               On January 18, 2021, appellants filed various independent

documents, including (1) proposed findings of fact and conclusions of law; (2)

proposed stipulations of fact; (3) an exhibit list and exhibits A through FF; and (4)

a witness list with a brief description of the subject matter of their testimony.
Appellants did not file a complete or all-in-one cohesive trial brief in accordance

with the trial order, however.

III. January 20, 2021 Hearing

              On January 20, 2021, the trial court conducted an evidentiary hearing

on all pending motions, including motions (1) for summary judgment and briefs in

opposition, (2) for sanctions, (3) to compel, (4) to quash subpoenas, and (5) in

limine. Relevant to this appeal, the court noted that the Trust’s amended complaint

remained pending only against (1) Oldham, individually and as trustee of the RO

Family Trust; and (2) RO Properties Family Trust, and that the appellants’

counterclaim, except for Count 6, remained pending against the Trust.

              Regarding the Trust’s July 13, 2020 motion for summary judgment

on its amended complaint, the trial court denied summary judgment on Counts 4,

5, 6, 7, and 8 of the amended complaint. The trial court granted summary judgment

against the remaining defendants and in favor of the Trust on Counts 1 (action on

the note), 2 (promissory estoppel), and 3 (piercing the corporate veil). The court

entered judgment but held damages in abeyance until after trial.3

              Regarding the Trust’s motion for summary judgment on appellants’

counterclaims, the trial court granted summary judgment in favor of the Trust on

Counts 2, 3, and 5. The trial court denied the Trust’s motion on Counts 1 (seeking a

restraining order), Count 4 (tortious interference with business and contractual



      3Prior to trial, the trial court granted the Trust’s motion to amend its amended
complaint to voluntarily dismiss with prejudice Counts 4, 5, 6, 7, and 8.
relationships), and Count 7 (defamation). The court noted that appellants dismissed

Count 8 during the hearing and had previously dismissed Count 6. During its ruling,

the court specifically noted appellants’ ability to raise its remaining claims at trial.

The court stated:

      The only part that’s going to be left, [appellants] are going to be able to
      argue the issue of notice for the rents in trial. [Appellants are] going to
      be able to argue the issue of defamation in trial. [Appellants are] going
      to be able to argue tortious interference with business relationships in
      trial

(Tr. 151-152.)

      ***

      We are now set for trial February 1st. That is a bench trial. It should
      be a very, very short trial because there’s only a few issues left to deal
      with. The issue of damages will be dealt with that day. I’m assuming
      that’s going to be the longest part of that. So make sure you come
      prepared for the damages portion.

(Tr. 162.)

                 Despite the fact that the deadline had passed for the parties to submit

their respective trial briefs, compliance with the trial order was neither addressed

nor discussed by the trial court or the Trust. In fact, the trial court issued an order

on January 27, 2021, specifically setting forth that “a bench trial on the counterclaim

remains set for [February 1, 2021].” Again, the court made no mention of appellants’

noncompliance with the trial order.

                 Accordingly, the only issues that remained pending for the February

1, 2021 trial were Counts 1, 4, and 7 of appellants’ counterclaim. Following trial on

the counterclaim, the trial court planned to conduct a hearing on damages, including
attorney fees, with respect to the judgments against Oldham, individually, and

Oldham Properties, and any other damages resulting from trial.

IV. Motion for Sanctions and in Limine

               On January 29, 2021, the Friday before trial, the Trust filed a motion

“to preclude [appellants] from further defending at trial, proceeding on

counterclaim or calling witnesses.” In essence, the Trust requested that the trial

court grant sanctions against appellants for failing to file a complete trial brief in

compliance with the trial order.

               On February 1, 2021, the morning of trial, appellants filed a motion in

limine to preclude the Trust from presenting expert testimony on the issue of

attorney fees because the Trust had failed to comply with the trial order. Specifically,

appellants claimed that the Trust failed to include its expert’s curriculum vitae on its

exhibit list and produce it as an exhibit.

V.   February 1, 2021 — Trial Date

               Prior to trial, the court addressed all pending motions, including the

Trust’s motion requesting sanctions for appellants’ failure to file a trial brief, and

appellants’ motion in limine to exclude the Trust’s expert’s testimony. (Tr. 171.)4

               Regarding the Trust’s motion, the trial court noted that appellants

filed a witness and exhibit list, exhibits, proposed stipulations of fact, and proposed


      4 The trial court also considered appellants’ motions against the Trust to show
cause why the complaint should not be dismissed with prejudice and sanctions based on
the Trust’s alleged fraud against the court, fraudulent misrepresentation, gross
negligence, and fraud against appellants. Following a hearing, which included witness
testimony and the presentation of evidence, the trial court denied the motions.
findings of fact and conclusions of law. It concluded, however, that appellants failed

to file a complete trial brief, which was to include all the aforementioned filings.

Quoting from its order, the trial court stated, “witness or exhibits not listed in the

trial brief shall not testify or be introduced at trial absent a showing of good cause.”

(Tr. 171.) According to the trial court, filing the witness and exhibit lists separately

from the written trial brief was insufficient for compliance with its order.5

               The trial court allowed appellants to provide “good cause” why they

failed to comply with the court’s order. Counsel explained that co-counsel had

suffered a medical condition over the weekend that precluded the completion of the

trial brief. Counsel admitted that despite the ailment, the trial brief was already late

pursuant to the order, but contended that the Trust was not prejudiced by

appellants’ failure to file a brief because the issues before the court had remained

unchanged, and the witnesses and exhibits had been provided.

               Counsel for the Trust objected, contending that while it had complied

with all of the court’s orders “to the letter all the way through this case,” the

appellants had not. (Tr. 179.) It further stated that appellants’ filing of a trial brief

would not have been a difficult process because appellants had extensively briefed

the issues in the case “ad nauseam,” and could have used one of their summary

judgment responses and simply recaptioned it as a trial brief. Counsel for the Trust

argued, nevertheless, that the counterclaims were “entirely baseless.” (Tr. 179.)


      5  The court also noted that appellants were not in compliance with its trial order
by submitting deposition and trial transcripts to the court on the day of trial. The court
also excluded the use of those transcripts.
                 In response, appellants agreed that the issues had been fully

evaluated in the summary judgment filings, which the trial court had recently

denied, finding genuine issues of material fact for trial.         Appellants’ counsel

reiterated that the Trust was not prejudiced by appellants failure to file another brief

setting forth the same issues for trial.

                 The trial court found that appellants had failed to satisfy their burden

of demonstrating just cause for failing to file a trial brief. The court noted its harsh

ruling but found that the trial brief was integral to the trial. The court then

proceeded to address appellants’ remaining claims. It found that without any

witness testimony and exhibits in support, appellants could not support their claims,

and entered judgment in favor of the Trust on Counts 1, 4, and 7 of appellants’

counterclaim.

                 The trial court stated,

      So because the defendant did not file a trial brief then his people that
      are listed on this witness list cannot testify, and the documents cannot
      be used. Now, I don’t know what’s left in the trial. If you don’t have
      witnesses to call, then that is just that.

      ***

      So with that ruling, the question is on behalf of the defense I don’t think
      that there is anything that you have to put on because you did not do
      your trial brief. So my thought is your last three things on your
      counterclaim are gone. Is there any other way you could put on
      somebody? I don’t know if you can if you didn’t file a trial brief, right?

(Tr. 190-191.)

                 The trial court subsequently stated,“Because there was no trial brief

filed and because I ruled that your counterclaim is — the remaining things were
dismissed because you did not have anything to go forward on those claims * * *.”

(Tr. 333.) However, when the trial court issued its written decision, the court did

not dismiss the counterclaim but rather entered judgment in favor of the Trust. The

trial court explained in its subsequent written decision:

      On the morning of trial but prior to its commencement, the Court
      addressed the issue of Defendants’ failure to adhere to this Court’s trial
      orders entered on December 21, 2020 (the “Trial Order”).

      Among other things, the Trial Order required all parties to file a trial
      brief. Per this order, a trial brief must contain the following: the
      estimated length of trial; statement of the facts; a discussion of the
      controlling law; a list of proposed witnesses along with a brief
      description of the subject matter of the testimony of each witness; an
      index of all proposed exhibits containing a brief description of each
      exhibit; and a discussion of any evidentiary issues likely to arise at trial.
      Although the Plaintiff filed his trial brief, the Defendants failed to file a
      trial brief.

      The Trial Order further provided that any witnesses and exhibits not
      listed in the trial brief shall not testify or be introduced at trial absent a
      showing of good cause. Defendants filed a separate witness list and
      exhibit list on January 18, 2021. The Court finds that Defendants failed
      to show good cause as to why they did not file their trial brief.

               The trial court next considered appellants’ motion in limine seeking

to exclude the Trust’s expert witness from testifying for failing to comply with the

trial order requiring that the expert’s curriculum vitae be included as an exhibit. The

Trust opposed the motion, contending that its disclosed expert report included a

paragraph discussing its expert’s qualifications. During this discussion, it was

further discovered that although the Trust had included an exhibit list in its

September 2020 trial brief, it did not give appellants a copy of any exhibits until the

morning of trial. These exhibits included detailed itemized billing statements and
invoices. The court found this late disclosure concerning, but ultimately denied

appellants’ motion in limine, despite the Trust failing to produce or list as an exhibit

its expert’s formal curriculum vitae.

               Based on the trial court’s rulings, the only matter remaining for the

trial court to consider were damages on the Trust’s judgments against Oldham and

Oldham Properties. Following a hearing and presentation of evidence, the court

issued a written order awarding damages against Oldham and Oldham Properties,

jointly and severally, in the principal amount of $750,000, plus $30,000 in late fees,

plus interest at the contract rate of 18% per annum from the date of default, plus

attorney fees in the amount of $139,417.74.         The court further ordered that

appellants were entitled to a credit of $48,728.23 from rents collected.

               Appellants now appeal, raising two assignments of error.

VI. The Appeal

               Appellants contend in their first assignment of error that the trial

court abused its discretion when it effectively dismissed its counterclaim by granting

the Trust’s motion to preclude appellants from further defending at trial, proceeding

on their counterclaim, and calling witnesses as a sanction for failing to file a trial

brief in compliance with the trial order.
      A. Civ.R. 41(B)(1) 6

                Pursuant to Civ.R. 41(B)(1), “[w]here the plaintiff fails to * * * comply

with these rules or any court order, the court upon motion of a defendant or on its

own motion may, after notice to the plaintiff's counsel, dismiss an action or claim.”

This rule equally applies to a dismissal of any counterclaim. Civ.R. 41(C). “A

dismissal under division (B) * * * operates as an adjudication upon the merits unless

the court, in its order for dismissal, otherwise specifies.” Civ.R. 41(B)(3).

                A trial court’s decision dismissing an action pursuant to Civ.R.

41(B)(1) is within the sound discretion of the trial court and will not be reversed

absent an abuse of that discretion. Quonset Hut, Inc. v. Ford Motor Co., 80 Ohio

St.3d 46, 47, 684 N.E.2d 319 (1997), citing Jones v. Hartranft, 78 Ohio St.3d 368,

371, 678 N.E.2d 530 (1997). A trial court abuses its discretion where its decision is

arbitrary, unreasonable, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219, 450 N.E.2d 1140 (1983). Where a case is dismissed with prejudice,

reviewing courts apply a heightened abuse-of-discretion standard of review because

a dismissal with prejudice forever denies a party a review of its claims on the merits.

Jones at 372.



      6  The record is ambiguous regarding whether the trial court dismissed appellants’
counterclaim pursuant to Civ.R. 41(B) or entered a judgment in favor of the Trust. The
court stated on the record that it dismissed the counterclaim (tr. 333), but in its written
judgment entry, the trial court entered judgment in favor of the Trust. The Trust’s motion
did not seek dismissal or judgment. However, in the trial order, the trial court warned
the parties that failure to comply with the order could result in dismissal or judgment.
Because the trial court did not address the merits of appellants’ counterclaim prior to
entering judgment, this court will address both possibilities.
               Appellants cite to cases from this court interpreting Civ.R. 41(B)(1)

and holding that dismissal under this rule is a drastic remedy that should be used

sparingly and only in extreme situations where a “‘party’s conduct is so negligent,

irresponsible, contumacious, or dilatory.’” St. Vincent Charity v. Paluscsak, 8th

Dist. Cuyahoga No. 108641, 2020-Ohio-1501, ¶ 40, quoting Willis v. RCA Corp., 12

Ohio App.3d 1, 2, 465 N.E.2d 924 (8th Dist.1983); Perkowski v. Yonkov, 8th Dist.

Cuyahoga No. 109567, 2021-Ohio-1879; Whipple v. Estate of Prentiss, 2020-Ohio-

2825, 154 N.E.3d 550 (8th Dist.). In Paluscsak, Perkowski, and Whipple, this court

reversed the trial courts’ decisions dismissing a party’s action for failure to prosecute

pursuant to Civ.R. 41(B)(1).

               In Paluscsak, this court reversed a dismissal of defendant’s

counterclaim after counsel failed to attend a scheduled pretrial. This court found

that counsel’s failure to attend was predicated on a miscommunication and a

scheduling error but was not willful conduct. This court further found that the trial

court provided insufficient notice to the defendant prior to dismissing the

counterclaim only hours after the missed pretrial, thus failing to afford the

defendant an opportunity to defend against dismissal.

               In Perkowski, this court reversed a dismissal of plaintiffs’ complaint

after counsel failed to participate in a case management conference (“CMC”).

Because the electronic notice from the court was delivered to counsel’s “spam folder”

in his email. This court found that even though counsel had failed to attend a

previous CMC, which resulted in a dismissal without prejudice, counsel’s failure to
attend this time was not willful or in bad faith to justify forever denying the case to

be heard on the merits. Id. at ¶ 13. This court further found that the notice provided

to plaintiffs was insufficient because it did not provide an opportunity to defend

against dismissal. Id. at ¶ 12.

               Finally, in Whipple, this court reversed a dismissal of plaintiff’s

complaint after counsel failed to appear for a pretrial and failed to contact the court

after the missed pretrial. Unlike the defendant in Paluscsak, Whipple had sufficient

notice that his case could be dismissed for failing to appear at the pretrial, and was

afforded a reasonable opportunity prior to the dismissal to contact the court and

explain why the case should not be dismissed for failure to comply with the court’s

order.   Nevertheless, this court found that based upon the totality of the

circumstances, dismissal with prejudice was improper because counsel had actively

participated in the litigation for seven months, including engaging in settlement

negotiations and preparing for mediation, and the failure to appear was not willful

or in bad faith. Id. at ¶ 28.

               Based on the foregoing cases, our review of the trial court’s dismissal

of appellants’ counterclaims involves two steps. First, we must determine whether

the trial court provided sufficient notice to appellants prior to the dismissal. Then

this court must determine whether the dismissal constituted an abuse of the trial

court’s discretion under the circumstances. Paluscak at ¶ 28, citing Walker v.

Cleveland Clinic Found., 8th Dist. Cuyahoga No. 91648, 2009-Ohio-2261, ¶ 8, citing

Asres v. Dalton, 10th Dist. Franklin No. 05AP-632, 2006-Ohio-507, ¶ 14.
      1. Notice

               Before a trial court can properly dismiss a party’s claim under Civ.R.

41(B)(1), the record must show that the party had notice of the possibility of

dismissal. Mokrytzky v. Capstar Capital Corp., 8th Dist. Cuyahoga No. 91287,

2009-Ohio-238, ¶ 12, citing Logsdon v. Nichols, 72 Ohio St.3d 124, 647 N.E.2d 1361

(1995). The purpose of the notice requirement is to provide a party who is in default

of a court order an opportunity to correct or explain the circumstances of the party’s

default and to provide reasons as to why the case should not be dismissed with

prejudice. Id. Civ.R. 41(B)(1)’s notice requirement is satisfied “when counsel has

been informed that dismissal is a possibility and has had a reasonable opportunity

to defend against dismissal.” Quonset Hut, Inc. v. Ford Motor Co., 80 Ohio St.3d

46, 49, 684 N.E.2d 319 (1997). What constitutes notice and an opportunity to be

heard regarding a possible dismissal is examined on a case-by-case basis. Hill v.

Marshall, 10th Dist. Franklin No. 12AP-805, 2013-Ohio-5538, ¶ 8.

               In this case, the trial court warned the parties in its trial order that

“failure to comply with any portion of this court’s orders may result in sanctions,

including dismissal or judgment.” This notice was at the end of a two-page order

regarding trial preparation and requirements. Despite trial being scheduled on at

least two other occasions, the trial court had never issued this type of specific trial

order regarding those trials. Admittedly, a general order existed on the trial court’s

webpage regarding trial, but the trial order set forth additional requirements not

included in the general order. Additionally, the record reflects that the trial court
included similar boilerplate language in all of its journal entries pertaining to

scheduling hearings, pretrials, or trials — “failure to appear at any court scheduled

event in the future may result in dismissal of plaintiff’s claims for want of

prosecution or judgment rendered against defendant.” In Paluscak, this court

concluded that this type of boilerplate language in a court’s judgment entries may

not constitute sufficient notice under Civ.R. 41 when circumstances exist

demonstrating that the parties were actively engaged in the proceedings and

dismissal would be unreasonable. Paluscak at ¶ 45.

                In this case, additional circumstances existed that rendered the notice

insufficient, or at least demonstrate that counsel’s conduct was not willful or in bad

faith. Despite the warning in the trial order, the trial court made subsequent

statements that would have led counsel to believe that the trial would go forward

without the filing of a complete or cohesive trial brief.

                The deadline to file the trial brief was January 18, 2021. On that day,

appellants filed 17 documents, which included: (1) proposed findings of fact and

conclusions of law; (2) proposed stipulations of fact; (3) an exhibit list and exhibits

A through FF; and (4) a witness list. Two days later, on January 20, 2021, the trial

court conducted a hearing on the Trust’s motions for summary judgment and other

pending motions filed by the parties. During that hearing, the trial court denied the

Trust’s motion for summary judgment on Counts 1, 4, and 7 of appellants’

counterclaim.     The court specifically stated that appellants would have the

opportunity to raise these remaining claims at trial. (Tr. 151-152.) Additionally, the
trial court repeated that “[w]e are now set for trial February 1st.” (Tr. 162.)

Subsequently, on January 27, 2021, the trial court issued a written journal entry

setting forth that a bench trial on the counterclaim remained set for February 1,

2021.

               Accordingly, we find that the trial court’s statements at the January

20, 2021 hearing and in the January 27, 2021 subsequent journal entry that a bench

trial on the counterclaim would proceed would lead appellants to reasonably believe

that a trial on its counterclaim would occur on February 1, 2021. The imposed

January 18, 2021 deadline had already passed, yet the court did not indicate that

appellants’ counterclaims would not be decided on its merits. Arguably, appellants

were not on notice that their counterclaims would be subsequently dismissed five

days later for failing to file a comprehensive trial brief.

        2. Abuse of Discretion

               Even if notice of possible dismissal had been sufficient, the totality of

the circumstances dictate that dismissal of or judgment on the counterclaim as a

sanction for failing to strictly comply with the trial order was an abuse of discretion.

The trial court sanctioned appellants by preventing their witnesses from testifying

and exhibits from being introduced because its independently filed witness and

exhibit lists were not included in one complete trial brief

               The trial court recognized the harshness of its decision but concluded

that adherence to its order was required. Interestingly, our review of the trial order

and comparison of the filings by both parties demonstrates that neither party fully
complied with the trial order, yet only appellants were sanctioned by failing to

comply with the court’s order ─ despite appellant also filing a motion in limine

because of the Trust’s strict noncompliance with the trial order.

               Appellants do not dispute that they did not comply with the trial

court’s order by failing to file a complete, all-in-one trial brief — the missing parts

were (1) estimated length of trial, (2) statement of facts, (3) discussion of the

controlling law, an (4) discussion of any evidentiary issues that could arise at trial.

Although appellants filed a witness list that thoroughly identified the subject matter

of the witness testimony and an exhibit list, those two lists were not combined into

one separate cohesive trial brief, which according to the trial court was fatal to its

proceedings at trial. However, appellants further complied with the trial court’s

order by (1) submitting proposed findings of fact and conclusions of law; and (2)

proposed stipulations as to undisputed facts.

               In comparison, the record reflects that the Trust did not (1) submit

proposed findings of fact and conclusions of law; (2) submit proposed stipulations

as to undisputed facts; (3) identify in its exhibit list the curriculum vitae of the

Trust’s attorney fee expert; (4) estimate the length of trial; and (5) discuss any

evidentiary issues that could arise at trial. Moreover, the trial brief filed by the Trust

on September 29, 2020, was essentially obsolete because subsequent to this filing,

the court ruled on the Trust’s motions for summary judgment on both the amended

complaint and counterclaims, thus rendering a significant portion of its trial brief

irrelevant.
              Despite the Trust failing to strictly comply with the trial court’s order,

the trial court denied appellants’ motion in limine precluding the Trust’s expert from

presenting expert testimony on the issue of attorney fees. We find that the trial

court’s selective enforcement of its trial order was arbitrary and unreasonable.

Moreover, nothing in the record demonstrates that counsel’s actions were willful or

in bad faith, or an attempt to delay trial. In fact, appellants were prepared to go

forward with trial on their counterclaim based on the trial court’s statements at the

January 20 hearing and the January 27 journal entry.

              Additionally, it is arguable that the trial court considered the Trust’s

request as a motion in limine for a discovery sanction pursuant to Civ.R. 37(B)(1)(a-

g) (failure to comply with discovery orders may warrant sanctions including

exclusion of evidence, striking of pleadings, and rendering default judgment.)

              The motion requested that appellants be precluded from further

defending at trial, proceeding on their counterclaim, and calling witnesses. It did

not specifically request dismissal of the counterclaim or judgment in the Trust’s

favor. After the court granted the motion, the court stated:

      So because the defendant did not file a trial brief then his people that
      are listed on this witness list cannot testify, and the documents cannot
      be used. Now, I don’t know what’s left in the trial. If you don’t have
      witnesses to call, then that is just that.

      ***

      So with that ruling, the question is on behalf of the defense I don’t think
      that there is anything that you have to put on because you did not do
      your trial brief. So my thought is your last three things on your
      counterclaim are gone. Is there any other way you could put on
      somebody? I don’t know if you can if you didn’t file a trial brief, right?
(Tr. 190-191.) These statements reflect that the trial court may have treated the

Trust’s motion as one in limine.

               In fact, this court has also considered that the failure to file a trial brief

is akin to a discovery sanction. In Stross v. Laderman, 8th Dist. Cuyahoga No.

74686, 1999 Ohio App. LEXIS 4452 (Sept. 23, 1999), this court upheld the trial

court’s decision prohibiting appellant from presenting a witness as a sanction for

failing to file a trial brief. On appeal, appellant contended that the imposed sanction

was too harsh under the circumstances because without the witness, judgment in

his favor was impossible. Further, appellant contended that the trial court could

have considered his motion for summary judgment as a trial brief. This court

rejected the argument, finding that even if the court accepted the summary

judgment motion as a trial brief, the motion did not refer to any witnesses and thus,

the defendant lacked notice of witnesses. This court noted that “[t]he purpose of the

discovery rules is to prevent surprise and the secreting of evidence favorable to one

party.” Id. at 3, citing Lakewood v. Papadelis, 32 Ohio St.3d 1, 3, 511 N.E.2d 1138

(1987). Accordingly, this court determined that failing to file a trial brief is similar

to a discovery violation because the trial brief discloses to opposing counsel the

witnesses and exhibits to be used at trial.

               The Trust cites to Evans v. Corbett, 5th Dist. Muskingum No. 82-CA-

22, 1982 Ohio App. LEXIS 15163 (Dec. 1, 1982), in support of the trial court’s ruling.

In Evans, much like in Stross, plaintiff did not comply with the trial court’s local rule

requiring the filing of a trial brief. The trial court sanctioned plaintiff by dismissing
Counts 2 and 3 of the complaint. On appeal, appellant claimed that the answer brief

to the motion for summary judgment was sufficient to comply with the local rule.

The Fifth District upheld the trial court’s decision, finding that the content included

in a summary judgment is different from that of a trial brief, because a trial brief

includes evidentiary issues and witness information. Id. at 6.

               We find Stross and Evans distinguishable. In this case, like Stross,

without appellants’ witnesses or exhibits, judgment in appellants’ favor was

impossible. However, unlike in Stross, appellants filed witness and exhibit lists;

thus, the element of surprise did not exist. Moreover, the Trust admitted that the

issues were discussed “ad nauseum” in appellants’ opposition to the Trust’s

summary judgment motions, which were considered only two weeks prior to trial.

The trial court recognized that the case had been pending for a lengthy period of

time and was well-aware of the issues of the case.

               Evans is equally distinguishable because the information that the

Fifth District found relevant, yet absent, are present in this case. Here, appellants

filed both witness and exhibit lists, proposed findings of fact, conclusions of law, and

stipulations of fact. Accordingly, there was no element of surprise to the parties or

to the court warranting the preclusion of appellants’ witnesses and exhibits. In fact,

the Trust never argued that appellants’ defective trial brief hindered its defense of

appellants’ counterclaims.

               Whether this court views the trial court’s decision as a dismissal with

prejudice under Civ.R. 41 for failing to comply with the court’s order, a discovery
sanction, or a judgment in favor of the Trust, the court’s ruling operates as an

adjudication of the merits. See Civ.R. 41(B)(3). “It is a basic tenant of Ohio’s

jurisprudence that cases should be decided on their merits.” Perkowski, 8th Dist.

Cuyahoga No. 109567, 2021-Ohio-1879, at ¶ 17. The power of a trial court to prevent

undue delays and control its docket must be weighed and considered alongside the

policy that favors the disposition of all litigation on its merits. Whipple, 2020-Ohio-

2825, 154 N.E.3d 550, at ¶ 18, citing Willis, 12 Ohio App.3d 1, at 3, 465 N.E.2d 924.

               We find no actual disadvantage to the trial court in not having a

complete trial brief for trial in this case. This matter was set for a bench trial in front

of the judge who had presided over the entire two years of the case. The trial court

recognized that because it was a bench trial, it would “go fast.” (Tr. 52, Aug. 19,

2020). Additionally, at the January 20, 2021 hearing, the court explained that the

February 1, 2021 trial “is a bench trial. It should be very, very short because there’s

only a few issues left to deal with.” (Tr. 162.) As the trial court noted on several

occasions, it was aware of the limited issues for trial. Additionally, we note that just

two weeks prior to trial, the court considered the Trust’s motions for summary

judgment and appellants’ briefs in opposition at a hearing, where the court

thoroughly discussed and carefully considered each motion and argument made at

the hearing, articulated its ruling on each count, and entered judgment where

appropriate. The court found that three of appellants’ claims warranted a trial.

Accordingly, appellants’ failure to file certain portions of a trial brief or combine the
witness and exhibit list into one document does not reasonably warrant forever

barring the consideration of their claims on the merits.

                Moreover, we find that there was no undue delay because trial was

scheduled to go forward, all parties were prepared to proceed with trial, and the

Trust’s hearing on damages was scheduled for the same day. Accordingly, the trial

court was set to resolve the case that day.

VII. Conclusion

                We recognize that this case has been contentious and unreasonably

drawn out by the parties. Litigation in this case has been pending since June 2019.

And, as the trial court noted, the parties filed approximately 65 motions over the life

of this case.   The record is abundantly clear that appellants’ counsel actively

participated in this case; this is not a situation of ongoing or repeated dilatory or

irresponsible conduct. Our review of the trial court’s docket reveals that both parties

received substantial consideration in their filings, including extensions and leave of

court. This court can appreciate the frustration the trial court may have experienced

over the course of litigation in this case. And much like the appellate court file, the

trial court file contains multiple requests for sanctions and oppositions. However,

based on the entire record before this court, it was error for the trial court to dispose

of the counterclaim for failing to strictly adhere to the trial order when arguably no

reasonable notice under the circumstances was given, there was no surprise or

undue prejudice to the Trust, there was no delay to the court or to proceeding with

trial, and the court exercised arbitrary selection of enforcement of its trial order.
Disposing of appellants’ counterclaim on a technicality was unreasonable.

Accordingly, the first assignment of error is sustained.

               Judgment affirmed in part; reversed in part; and remanded. The trial

court’s decision dismissing appellants’ counterclaims is reversed, and the case is

remanded to the trial court for trial, if necessary, on Counts 1, 4, and 7 of appellants’

counterclaims, and to conduct a new hearing on damages, including attorney fees

and set-off. All other orders not otherwise addressed are affirmed.

      It is ordered that the parties share equally in the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR